PER CURIAM.
This is an appeal from a temporary restraining order and a subsequent permanent injunction entered in an action below sounding in (1) constructive fraud and breach of fiduciary duty, (2) tortious interference with an advantageous business relationship, and (3) fraud in the inducement. The action arose after the defendants [two dentists in a professional corporation] physically locked out the plaintiff [a third dentist in the same corporation] from the parties’ joint dental offices and removed the latter as a practicing dentist in the corporation.
Because we conclude that (1) the plaintiff Stanley M. Richardson has an adequate remedy at law as it is plain that the actions he has pled below are solely compensable by money damages, and (2) the said plaintiff has made no showing that irreparable harm will result if an injunction is not granted [i.e., that money damages will not alone adequately compensate the plaintiff], we reverse the injunctive orders under review and remand the cause for further proceedings. See Mosely v. DeMoya, 497 So.2d 696, 697-98 (Fla. 3d DCA 1986); Mike Smith Pontiac GMC, Inc. v. Smith, *1044486 So.2d 89, 90 (Fla. 5th DCA 1986); Oxford Int’l Bank & Trust, Ltd. v. Merrill, Lynch, Pierce, Fenner & Smith, Inc., 374 So.2d 54, 55 (Fla. 3d DCA 1979), cert. dismissed, 383 So.2d 1199 (Fla.1980); Montgomery Pipe & Tube Co. v. Mann, 205 So.2d 660, 661-62 (Fla. 3d DCA 1968).
REVERSED AND REMANDED.